Citation Nr: 0016810	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of April 3, 1986, that denied a total disability 
rating based on individual unemployability due to service-
connected disability.

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from February 1942 to January 1946.  The veteran died in 
November 1994.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1998 rating 
decision from the Buffalo, New York, Regional Office RO, 
which determined that there was no clear and unmistakable 
error (CUE) in a rating decision of April 3, 1986, that 
denied a total disability rating based on individual 
unemployability due to service-connected disability.  The 
question arose in the context of the appellant's petition to 
reopen her claim for Disability and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318, previously 
denied by the Board in May 1997.  The appellant timely 
appealed the denial of her CUE claim to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In February 1985, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.

3.  In an April 3, 1986, rating decision, the RO denied a 
total disability rating based on individual unemployability 
due to service-connected disability on the basis that the 
veteran was suffering multiple disabilities and the evidence 
of record did not establish that his service-connected 
disability standing alone rendered him unemployable.  The 
veteran did not appeal that determination.

4.  At the time of the April 3, 1986, rating decision, the 
veteran's sole service-connected disability was mid-thigh 
amputation of the right leg (for which he had been granted 
service connection secondary to service-connected ankylosis 
of the right ankle), then evaluated as 60 percent disabling; 
he was in receipt of special monthly compensation for loss of 
one foot; and the evidence of record included competent 
medical opinion by a private physician that the veteran's 
right leg condition rendered him unemployable, with no 
contrary evidence of record.


CONCLUSION OF LAW

The April 3, 1986, rating decision that denied a total 
disability rating based on individual unemployability due to 
service-connected disability was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.105, 3.340, 3.341, 4.16, 4.19 (1985 and 1999); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating based individual unemployability 
may be assigned when it is found that service-connected 
disability is of sufficient severity to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (1985 and 1999).  A total 
disability rating for compensation is assignable where the 
schedular rating is less than total, when (1) the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability 
and (2) there is one disability ratable at 60 percent or more 
or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability 
rating of 70 percent.  38 C.F.R. § 4.16(a).  In exceptional 
cases, an extra-schedular total rating may also be assigned, 
when the percent requirements of section 4.16(a) are not met, 
on the basis of a showing of unemployability, alone.  38 
C.F.R. § 4.16(b).

In February 1985, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.  At that time, the veteran's 
sole service-connected disability was a mid-thigh amputation 
of the right leg (for which he had been granted service 
connection secondary to service-connected ankylosis of the 
right ankle), then evaluated as 60 percent disabling; he also 
was in receipt of special monthly compensation for loss of 
one foot.  In an April 3, 1986 rating decision, the RO denied 
the veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  In its decision, the RO noted that the veteran 
was also suffering from diabetes mellitus, diabetic 
neuropathy, peripheral vascular disease, and cervical spine 
stenosis.  The basis for the denial was that the evidence of 
record did not establish that the veteran's service-connected 
disability, standing alone, rendered him unemployable.  The 
veteran did not perfect an appeal of that determination.  

The evidence then of record included the veteran's February 
1985 application for unemployability benefits, which showed 
that he had completed 2 years of college and had occupational 
experience as a landscape designer.  He stated that he became 
too disabled to work in April 1979; that he left his last job 
because of his disability; and that he expected to receive 
Social Security disability benefits.  

The evidence also included VA medical records dated in May 
1982 and June 1982, the report of a VA aid and 
attendance/housebound examination conducted in June 1982, and 
private medical statements dated in March 1980 and January 
1986.

In a medical statement from J. Lyon, M.D., dated in March 
1980 (prior to the veteran's mid-thigh amputation of the 
right leg in 1982), the private physician stated, in 
pertinent part, that the veteran was essentially totally 
disabled due to a very large venous ulcer on the lateral 
aspect of his right lower extremity.  The private physician 
noted that the veteran was a diabetic and that he had 
significant atherosclerotic occlusion of the femoral arteries 
on both sides.  He said that a by-pass femoropopliteal graft 
was placed in April 1979; that this has aided the blood 
supply to the supramalleolar area, but that the ulcer was 
very slow to heal because of the venous component.  The 
private physician expressed his medical opinion that the 
veteran had developed a significant contracture at the knee 
level because of the long standing nature of his problem, 
which he indicated was service connected, and that this 
handicapped him from walking.

In the report of a VA aid and attendance/housebound 
examination conducted in June 1982, the examiner concluded, 
in pertinent part, that the veteran could not walk; that he 
was bound to a wheelchair; that he could not button his 
clothing due to diabetic neuropathy; that he could not attend 
to the needs of nature; that he was in need of assistance; 
and that he had diagnoses of diabetes mellitus with 
neuropathy, peripheral vascular disease, and right mid thigh 
amputation.

In another medical statement from Dr. Lyon dated in January 
1986, the private physician stated that the veteran has been 
unable to work because of his "lower extremity condition" 
as of March 26, 1980.

In the April 3, 1986 rating decision, the RO concluded that 
that a total disability rating was not warranted as the 
veteran was not shown to be employable solely due to his 
service-connected disability.  The veteran did not appeal 
that determination, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

However, in an attempt obtain DIC benefits under 38 U.S.C.A. 
§ 1318, the appellant now alleges that the April 1986 rating 
contained clear and unmistakable error.  (Parenthetically, 
the Board notes that one means of establishing that the 
veteran was entitled to receive a total rating based on 
service-connected disability for 10 years preceding prior to 
the veteran's death on the basis of clear and unmistakable 
error in VA decision denying that benefit.  See amendment to 
38 C.F.R. § 3.22 (effective January 21, 2000), 65 Fed. Reg. 
3388-3392 (January 21, 2000)). 

Under the applicable law and regulations, previous 
determinations, which are final and binding, including 
decisions regarding service connections, will be accepted as 
correct in the absence of clear and unmistakable error.  See 
38 C.F.R. § 3.105(a) (1999).  "Clear and unmistakable 
error" is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet.App. 40, 44 (1993).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  See Damrel v. 
Brown, 6 Vet.App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 
Vet.App. 310, 313-314 (1992).  Subsequently developed 
evidence is not applicable.  See Porter v. Brown, 5 Vet.App. 
233, 235-236 (1993).

In this case, the Board finds that record supported a grant 
of a total disability rating based on individual 
unemployability at the time that benefit was denied by rating 
action in April 1986.  As noted above, the veteran had a 60 
percent rating for his service-connected right mid-thigh 
amputation, his only service-connected disability; he also 
was in receipt of special monthly compensation for loss of 
use of the right foot.  Hence, the percentage requirements of 
38 C.F.R. § 4.16(a) were met.  Moreover, the record included 
contemporaneous medical opinion supporting his claim.  Read 
together, Dr. Lyons' 1980 and 1996 statements essentially 
offer the opinion that the veteran's right lower extremity 
condition (which includes the problems that led up to the 
veteran's mid thigh amputation of the right leg, and the 
amputation, itself) have rendered him unemployable since 
March 1980.  It is significant that, notwithstanding the 
existence of other significant nonservice-connected 
disability, the record then, and now, contains no contrary 
opinion on the question of whether the service-connected 
disability, alone, rendered him unemployable.  The extant 
legal authority provided that:

. . . [T]he existence or degree of 
nonservice-connected disabilities . . . 
will be disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.

38 C.F.R. § 4.16(a) (1985).  As the RO, in its April 1986 
denial, clearly focused on the existence of nonservice-
connected disabilities, rather than the evidence indicating 
that the veteran's service-connected disability rendered him 
unemployable (the only evidence to squarely address the 
question of employability), the above-cited provision was not 
considered.  

Under the circumstances of this case, the Board must find 
that the pertinent legal authority governing the claim was 
not correctly applied, and that there was no tenable basis 
for the April 1986 denial of the veteran's claim.  
Consequently, the Board concludes that there was clearly and 
unmistakable error in the April 3, 1986, rating decision that 
denied a total disability based on individual unemployability 
due to service-connected disability.



ORDER

As the April 3, 1986, rating decision that denied a total 
disability rating based on individual unemployability due to 
service-connected disability was clearly and unmistakably 
erroneous, the appeal is granted.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

